Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 16,
2013, is by and among Antero Resources Corporation, a Delaware corporation (the
“Company”), and each of the parties listed on Annex A (the “Initial Members”,
and as such Annex A is updated and amended pursuant to Section 12(c) hereof, the
“Members”).

 

WHEREAS, all of the outstanding shares of Antero Resources Common Stock were
held by Antero Resources LLC, a Delaware limited liability company (“ARLLC”);

 

WHEREAS, in connection with the Initial Public Offering, all of the members of
ARLLC contributed their membership interests in ARLLC to Antero Resources
Investment LLC, a Delaware limited liability company (“Investment”), and,
immediately thereafter, ARLLC was merged with and into the Company (such
transactions, the “Reorganization”);

 

WHEREAS, immediately after giving effect to the Reorganization and before the
completion of the Initial Public Offering, all of the outstanding shares of
Antero Resources Common Stock were held by Investment; and

 

WHEREAS, in connection with the Reorganization, the Members have requested, and
the Company has agreed to provide, registration rights with respect to the
Registrable Securities (as hereinafter defined), as set forth in this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

Section 1.                                           Definitions.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Affiliate” means, when used with respect to any person, any person directly or
indirectly controlling, controlled by, or under common control with such person.
For the purposes of this definition, the terms “controlling”, “controlled by”,
or “under common control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a person. Without limiting the foregoing, when used
with respect to any Management Member, an “Affiliate” shall be deemed to
specifically include (a) each of the Management Members, (b) any Relative of a
Management Member or (c) any trust or other entity established for or owned by
any of the persons described in clause (a) or clause (b) immediately preceding.

 

“Antero Resources Common Stock” means the common stock, par value $0.01 per
share, of the Company.

 

“Class A-1 Units” shall mean units of Investment’s class of capital interests
known as Class A-1 units.

 

1

--------------------------------------------------------------------------------


 

“Class A-3 Units” shall mean units of Investment’s class of capital interests
known as Class A-3 units.

 

“Class B-1 Units” shall mean units of Investment’s class of capital interests
known as Class B-1 units.

 

“Class B-3 Units” shall mean units of Investment’s class of capital interests
known as Class B-3 units.

 

“Class B-5 Units” shall mean units of Investment’s class of capital interests
known as Class B-5 units.

 

“Class B-6 Units” shall mean units of Investment’s class of capital interests
known as Class B-6 units.

 

“Class I Units” refers collectively, or sometimes individually, to Class I-1
Units, Class I-2 Units, Class I-3 Units, Class I-4 Units and/or Class I-5 Units.

 

“Class I-1 Units” shall mean units of Investment’s class of capital interests
known as Class I-1 units.

 

“Class I-2 Units” shall mean units of Investment’s class of capital interests
known as Class I-2 units.

 

“Class I-3 Units” shall mean units of Investment’s class of capital interests
known as Class I-3 units.

 

“Class I-4 Units” shall mean units of Investment’s class of capital interests
known as Class I-4 units.

 

“Class I-5 Units” shall mean units of Investment’s class of capital interests
known as Class I-5 units.

 

“Demand Notice” shall have the meaning set forth in Section 3 hereof.

 

“Demand Registration” shall have the meaning set forth in Section 3 hereof.

 

“Equity Interests” means, with respect to any person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent membership, partnership or other
ownership interests in a person (other than a corporation) and any and all
Equity Interest Equivalents.

 

“Equity Interest Equivalents” means, with respect to any person, without
duplication with any other Equity Interests or Equity Interest Equivalents, any
and all rights, warrants, options, convertible securities, or exchangeable
securities or indebtedness, or other rights, exercisable for or convertible or
exchangeable into, directly or indirectly, any Equity Interests or securities
convertible or exchangeable into any

 

2

--------------------------------------------------------------------------------


 

Equity Interests, whether at the time of issuance or upon the passage of time or
the occurrence of some future event.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“indemnified party” shall have the meaning set forth in Section 8(c) hereto.

 

“indemnifying party” shall have the meaning set forth in Section 8(c) hereto.

 

“Initial Public Offering” shall mean the first underwritten registered public
offering of equity securities of the Company pursuant to a registration
statement that has been declared effective under the Securities Act.

 

“Initiating Holders” shall mean any Investor Member or Investor Members for whom
Investment holds outstanding Registrable Securities or who holds outstanding
Registrable Securities that, as of the date a Demand Notice is submitted by such
Initiating Holders to the Company, either (a) constitute the Required Demand
Securities or (b) are Registrable Securities which are expected to result in
aggregate gross proceeds to the Initiating Holders of not less than $50,000,000
pursuant to a Demand Registration.

 

“Investor Members” shall mean the Initial Members listed on Annex A hereto under
the heading “Investor Members.”

 

“Liquidation Event” shall have the meaning ascribed to such term in the LLC
Agreement, as may be amended from time to time.

 

“LLC Agreement” shall mean that certain limited liability company agreement of
Investment, dated as of October 16, 2013, as such agreement may be amended from
time to time.

 

“Losses” shall have the meaning set forth in Section 8 hereof.

 

“Management Members” means the Initial Members listed on Annex A hereto under
the heading “Management Member.”

 

“Management Units” shall refer collectively, or sometimes individually, to
Class A-1 Units, Class A-3 Units, Class B-1 Units, Class B-3 Units and/or
Class B-5 Units.

 

“Mandatory Distribution Event” shall have the meaning ascribed to such term in
the LLC Agreement, as may be amended from time to time.

 

“Person” shall mean an individual, partnership, corporation, limited
partnership, limited liability company, foreign limited liability company,
trust, estate,

 

3

--------------------------------------------------------------------------------


 

corporation, custodian, trustee-executor, administrator, nominee or entity in a
representative capacity.

 

“Piggyback Notice” shall have the meaning set forth in Section 4(a) hereof.

 

“Piggyback Registration” shall have the meaning set forth in
Section 4(a) hereof.

 

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A, Rule 430B or Rule 430C promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Registrable Securities” shall mean the shares of Antero Resources Common Stock
held by Investment or, after the occurrence of a Liquidation Event or a
Mandatory Distribution Event, shares of Antero Resources Common Stock held by a
Member.  As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (i) they are sold
pursuant to an effective Registration Statement under the Securities Act,
(ii) they are sold pursuant to Rule 144 (or any similar provision then in force
under the Securities Act) and the transferee thereof does not receive
“restricted securities” as defined in Rule 144, (iii) they shall have ceased to
be outstanding, (iv) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities or (v) they become eligible for resale pursuant to
Rule 144(b) (or any similar rule then in effect under the Securities Act).  No
Registrable Securities may be registered under more than one Registration
Statement at any one time

 

“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Required Demand Securities” shall mean:

 

(a)                                 with respect to the first Demand
Registration for which a request is submitted to the Company by Initiating
Holders pursuant to Section 3, a number of

 

4

--------------------------------------------------------------------------------


 

Registrable Securities equal to not less than twenty-five percent (25%) of the
total number of Registrable Securities outstanding, in each case held by the
Members as of the date of such determination, and, subject to
Section 12(c) hereof, any successor or assign of such Registrable Securities;
and

 

(b)                                 with respect to any Demand Registration
after such first Demand Registration, a number of Registrable Securities equal
to fifty percent (50%) of the total number of Registrable Securities
outstanding, in each case held by the Members as of the date of such
determination, and, subject to Section 12(c) hereof, any successor or assign of
such Registrable Securities.

 

“Required Member Approval” shall have the meaning ascribed to such term in the
LLC Agreement, as may be amended from time to time.

 

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.

 

“Subsidiary” shall mean, a corporation, partnership, limited liability company
or other entity of which Equity Interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity are at the time owned, or the management of which is otherwise
controlled, in each case, directly or indirectly through one or more
intermediaries, or both, by the Company, including, specifically, each of the
Antero Subsidiaries.

 

“Units” shall refer collectively or sometimes individually to the Management
Units, the Class B-6 Units and/or the Class I Units.

 

“underwritten registration” or “underwritten offering” shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

 

Section 2.                                           [Intentionally Omitted]

 

Section 3.                                           Demand Registration.

 

(a)                                 Requests for Registration.  At any time
after an Initial Public Offering, subject to the restrictions on sales of shares
of Antero Resources Common Stock set forth in Section 6.9 of the LLC Agreement
(including, for the avoidance of doubt, the receipt of a Required Member
Approval prior to a Liquidation Event or the Mandatory Distribution Event),

 

5

--------------------------------------------------------------------------------


 

the Initiating Holders shall have the right by delivering a written notice to
the Company (the “Demand Notice”) to require the Company to register, pursuant
to the terms of this Agreement under and in accordance with the provisions of
the Securities Act, the number of Registrable Securities requested to be so
registered pursuant to the terms of this Agreement (a “Demand Registration”);
provided, however, that a Demand Notice (other than with respect to a Demand
Registration that constitutes a “shelf” registration) may only be made if the
sale of the Registrable Securities requested to be registered by such Initiating
Holders is reasonably expected to result in aggregate gross cash proceeds in
excess of $50,000,000.  Following receipt of a Demand Notice for a Demand
Registration, the Company shall use its reasonable best efforts to file a
Registration Statement as promptly as practicable, but not later than
thirty (30) days (or sixty (60) days if audited financial statements are
required to be included but are not available), after such Demand Notice, and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.

 

The Initiating Holders shall be entitled to a maximum of two (2) Demand
Registrations; provided, however, that the Initiating Holders shall be entitled
to four additional Demand Registrations that constitute “shelf” registrations as
contemplated by the next succeeding sentence.  After such time as the Company
shall become eligible to use Form S-3 (or comparable form) for the registration
under the Securities Act of any of its securities, the Initiating Holders shall
be entitled to request that such Demand Registration be a “shelf” registration
pursuant to Rule 415 under the Securities Act.  Notwithstanding any other
provisions of this Section 3, in no event shall more than one (1) Demand
Registration occur during any six (6)-month period (measured from the effective
date of the Registration Statement to the date of the next Demand Notice) or
within one hundred eighty (180) days (with respect to the Initial Public
Offering) or ninety (90) days (with respect to any underwritten public offering
other than the Initial Public Offering) after the date of a final Prospectus
filed by the Company; provided, that no Demand Registration may be prohibited
for such one hundred eighty (180)-day or ninety (90)-day period, as the case may
be, more often than once in a twelve (12)-month period.

 

No Demand Registration shall be deemed to have occurred for purposes of this
Section 3(a) if the Registration Statement relating thereto does not become
effective or is not maintained effective for the period required pursuant to
this Section 3(a), in which case such requesting holder of Registrable
Securities shall be entitled to an additional Demand Registration in lieu
thereof.

 

Within ten (10) days after receipt by the Company of a Demand Notice, the
Company shall give written notice (the “Notice”) of such Demand Notice to all
other holders of Registrable Securities and shall, subject to the provisions of
Section 3(b) hereof, include in such registration all Registrable Securities
with respect to which the Company received written requests for inclusion
therein within ten (10) days after such Notice is given by the Company to such
holders.

 

All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.

 

6

--------------------------------------------------------------------------------


 

The Company shall be required to maintain the effectiveness of the Registration
Statement with respect to any Demand Registration for a period of at least one
hundred eighty (180) days (or two (2) years if a “shelf registration” is
requested) after the effective date thereof or such shorter period in which all
Registrable Securities included in such Registration Statement have actually
been sold; provided, however, that such period shall be extended for a period of
time equal to the period the holder of Registrable Securities refrains from
selling any securities included in such registration at the request of an
underwriter of the Company or the Company pursuant to this Agreement; and
provided, further, however, that any Member owning Registrable Securities that
have been included on a shelf Registration Statement may request that such
Registrable Securities be removed from such Registration Statement, in which
event the Company shall promptly either withdraw such Registration Statement or
file a post-effective amendment to such Registration Statement removing such
Registrable Securities.

 

Notwithstanding anything contained herein to the contrary, the Company hereby
agrees that (i) any Demand Registration that is a “shelf” registration pursuant
to Rule 415 under the Securities Act shall contain all language (including,
without limitation, on the Prospectus cover sheet, the principal unitholders’
chart and the plan of distribution) as may be reasonably requested by a holder
of Registrable Securities to allow for a distribution to, and resale by, the
direct and indirect partners, members or stockholders of a holder of Registrable
Securities (a “Partner Distribution”) and (ii) the Company shall, at the request
of any holder of Registrable Securities seeking to effect a Partner
Distribution, file any Prospectus supplement or post-effective amendments and to
otherwise take any action necessary to include such language, if such language
was not included in the initial Registration Statement, or revise such language
if deemed reasonably necessary by such holder to effect such Partner
Distribution.

 

(b)                                 Priority on Demand Registration.  If any of
the Registrable Securities registered pursuant to a Demand Registration are to
be sold in a firm commitment underwritten offering, and the managing underwriter
or underwriters advise the holders of such securities in writing that in its
view the total number or dollar amount of Registrable Securities proposed to be
sold in such offering is such as to adversely affect the success of such
offering (including, without limitation, securities proposed to be included by
other holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities that in the opinion of such managing
underwriter can be sold without adversely affecting such offering, and such
number of Registrable Securities shall be allocated as follows:

 

(i)                                     first, pro rata among the Initiating
Holders of such Demand Registration on the basis of the percentage of
Registrable Securities for which the Demand Notice was submitted by each such
Initiating Holder;

 

(ii)                                  second, pro rata among the other holders
of Registrable Securities who timely submitted a written request for inclusion
of any of their Registrable Securities in such Demand Registration in accordance
with this Agreement;

 

(iii)                               third, the securities for which inclusion in
such Demand Registration was requested by the Company; and

 

7

--------------------------------------------------------------------------------


 

(iv)                              fourth, subject to subsection (e) hereof, pro
rata among the other Members of the Company based on the percentage of
Registrable Securities for which the other Members timely submitted a request
for inclusion.

 

In connection with any Demand Registration to which the provisions of this
subsection (b) apply, no securities other than Registrable Securities shall be
covered by such Demand Registration except as provided in subsection (e) (ii)
hereof, and such registration shall not reduce the number of available
registrations under this Section 3 in the event that the Registration Statement
excludes more than twenty-five percent (25%) of the aggregate number of
Registrable Securities that holders requested be included.

 

(c)                                  Postponement of Demand Registration.  The
Company shall be entitled to postpone (but not more than once in any twelve (12)
month period), for a reasonable period of time not in excess of
seventy-five (75) days, the filing of a Registration Statement if the Company
delivers to the holders requesting registration a certificate signed by both the
Chief Executive Officer and Chief Financial Officer of the Company certifying
that, in the good faith judgment of the Board of Directors of the Company, such
registration and offering would reasonably be expected to materially adversely
affect or materially interfere with any bona fide material financing of the
Company or any material transaction under consideration by the Company or would
require disclosure of information that has not been disclosed to the public, the
premature disclosure of which would materially adversely affect the Company. 
Such certificate shall contain a statement of the reasons for such postponement
and an approximation of the anticipated delay.  The holders receiving such
certificate shall keep the information contained in such certificate
confidential subject to the same terms set forth in Section 6(o).  If the
Company shall so postpone the filing of a Registration Statement, the holder who
made the Demand Registration shall have the right to withdraw the request for
registration by giving written notice to the Company within twenty (20) days of
the anticipated termination date of the postponement period, as provided in the
certificate delivered to the holders, and in the event of such withdrawal, such
request shall not be counted for purposes of the number of Demand Registrations
to which such holder is entitled pursuant to the terms of this Agreement.

 

(d)                                 Use, and Suspension of Use, of Shelf
Registration Statement.  If the Company has filed a “shelf” Registration
Statement and has included Registrable Securities therein, the Company shall be
entitled to suspend, for a reasonable period of time not in excess of
ninety (90) days in any twelve month period, the offer or sale of Registrable
Securities pursuant to such Registration Statement by any holder of Registrable
Securities if (i) a “road show” is not then in progress with respect to a
proposed offering of Registrable Securities by such holder pursuant to such
Registration Statement and such holder has not executed an underwriting
agreement with respect to a pending sale of Registrable Securities pursuant to
such Registration Statement and (ii) the Company delivers to the holders of
Registrable Securities included in such Registration Statement a certificate
signed by both the Chief Executive Officer and Chief Financial Officer of the
Company certifying that, in the good faith judgment of the Board of Directors of
the Company, such offer or sale would reasonably be expected to materially
adversely affect or materially interfere with any bona fide material financing
of the Company or any material transaction under consideration by the Company or
would require disclosure of information that has not been disclosed to the
public, the premature disclosure of which would materially adversely affect the
Company.  Such certificate shall contain a general

 

8

--------------------------------------------------------------------------------


 

statement of the reasons for such postponement and an approximation of the
anticipated delay.  The holders receiving such certificate shall keep the
information contained in such certificate confidential subject to the same terms
set forth in Section 6(o).

 

(e)                                  Registration of Other Securities.  Whenever
the Company shall effect a Demand Registration pursuant to this Section 3 in
connection with an underwritten offering by one or more holders of Registrable
Securities, no securities other than Registrable Securities shall be included
among the securities covered by such Demand Registration unless (i) the managing
underwriter of such offering shall have advised each holder of Registrable
Securities requesting such registration in writing that it believes that the
inclusion of such other securities would not adversely affect such offering or
(ii) the inclusion of such other securities has been approved by the affirmative
vote of the Initiating Holders of such Demand Registration.

 

Section 4.                                           Piggyback Registration.

 

(a)                                 Right to Piggyback.  If, at any time after
an Initial Public Offering, the Company proposes to file a registration
statement under the Securities Act with respect to an offering of Registrable
Securities (other than a registration statement (i) on Form S-4, Form S-8 or any
successor forms thereto or (ii) filed solely in connection with an exchange
offer or any employee benefit or dividend reinvestment plan), whether or not for
its own account, then, each such time, the Company shall give prompt written
notice of such proposed filing at least fifteen (15) days before the anticipated
filing date (the “Piggyback Notice”) to all of the holders of Registrable
Securities.  The Piggyback Notice shall offer such holders the opportunity to
include in such registration statement the number of Registrable Securities as
each such holder, including, without limitation, Registrable Securities held by
any Member who is not an Initiating Holder, may request (a “Piggyback
Registration”).  Subject to Section 4(b) hereof, the Company shall include in
each such Piggyback Registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
ten (10) days after notice has been given to the applicable holder.  The
eligible holders of Registrable Securities shall be permitted to withdraw all or
part of the Registrable Securities from a Piggyback Registration at any time
prior to the effective date of such Piggyback Registration.  The Company shall
not be required to maintain the effectiveness of the Registration Statement for
a Piggyback Registration beyond the earlier to occur of (i) one hundred
twenty (120) days after the effective date thereof or for two years in the case
of a “shelf” Registration Statement and (ii) consummation of the distribution by
the holders of the Registrable Securities included in such Registration
Statement.

 

(b)                                 Priority on Piggyback Registrations.  The
Company shall use reasonable efforts to cause the managing underwriter or
underwriters of a proposed underwritten offering to permit holders of
Registrable Securities requested to be included in the registration for such
offering to include all such Registrable Securities on the same terms and
conditions as any other shares of capital stock, if any, of the Company included
therein.  Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering have informed the Company in writing
that it is their good faith opinion that the total amount of securities that
such holders, the Company and any other Persons having rights to participate in
such registration, intend to include in such offering is such as to adversely
affect the success of such offering, then the amount of securities to be offered
(i) for the account of holders of Registrable Securities and (ii) for the
account of all such other Persons (other than the Company)

 

9

--------------------------------------------------------------------------------


 

shall be reduced to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing underwriter or underwriters by first reducing, or eliminating if
necessary, all securities of the Company requested to be included by such other
Persons (other than the Company) and then, if necessary, reducing the securities
requested to be included by the holders of Registrable Securities requesting
such registration pro rata among such holders on the basis of the percentage of
the Registrable Securities requested to be included in such Registration
Statement by such holders.

 

Notwithstanding anything contained herein to the contrary, the Company hereby
agrees that (i) any Piggyback Registration that is a “shelf” registration
pursuant to Rule 415 under the Securities Act shall contain all language
(including, without limitation, on the Prospectus cover sheet, the principal
unitholders’ chart and the plan of distribution) as may be requested by a holder
of Registrable Securities to allow for a Partner Distribution and (ii) the
Company shall, at the request of any holder of Registrable Securities seeking to
effect a Partner Distribution, file any Prospectus supplement or post-effective
amendments and to otherwise take any action necessary to include such language,
if such language was not included in the initial Registration Statement, or
revise such language if deemed reasonably necessary by such holder to effect
such Partner Distribution.

 

Section 5.                                           Restrictions on Public Sale
by Holders of Registrable Securities.  Each Member agrees, in connection with
the Initial Public Offering, and each holder of Registrable Securities agrees,
in connection with any underwritten offering made pursuant to a Registration
Statement filed pursuant to Section 3 or Section 4 hereof (whether or not such
holder elected to include Registrable Securities in such Registration
Statement), if requested (pursuant to a written notice) by the managing
underwriter or underwriters in an underwritten offering, not to effect any
public sale or distribution of any of the Company’s securities (except as part
of such underwritten offering), including a sale pursuant to Rule 144, or to
give any Demand Notice during the period commencing on the date of the request
(which shall be no earlier than fourteen (14) days prior to the expected
“pricing” of such offering) and continuing for not more than one hundred
eighty (180) days (with respect to the Initial Public Offering) or one hundred
twenty (120) days (with respect to any underwritten public offering other than
the Initial Public Offering made prior to the second anniversary of the Initial
Public Offering) or ninety (90) days (with respect to any underwritten public
offering made after the second anniversary of the Initial Public Offering) after
the date of the Prospectus (or Prospectus supplement if the offering is made
pursuant to a “shelf” registration) pursuant to which such public offering shall
be made or such lesser period as is required by the managing underwriter (such
one hundred eighty day period, one hundred and twenty day period or ninety day
period (as applicable), the “Initial Lock-Up Period”); provided, however, that
all officers and directors of the Company must be subject to similar
restrictions; provided further, however, that if (a) during the last
seventeen (17) days of the Initial Lock-Up Period, the Company releases earnings
results or material news or a material event relating to the Company occurs or
(b) prior to the expiration of the Initial Lock-Up Period, the Company announces
that it will release earnings results during the sixteen (16)-day period
beginning on the last day of the Initial Lock-Up Period, then in each case, if
the managing underwriter or underwriters of such underwritten offering so
request(s), the Initial Lock-Up Period will be extended until the expiration of
the eighteen (18)-day period beginning on the date of release of the earnings
results or the occurrence of the material news or material event, as applicable,
if the managing underwriters request, in writing, such extension.

 

10

--------------------------------------------------------------------------------


 

Section 6.                                           Registration Procedures. 
If and whenever the Company is required to use its reasonable best efforts to
effect the registration of any Registrable Securities under the Securities Act
as provided in Section 3 and Section 4 hereof, the Company shall effect such
registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
the Company shall cooperate in the sale of the securities and shall, as
expeditiously as possible:

 

(a)                                 Prepare and file with the SEC a Registration
Statement or Registration Statements on such form which shall be available for
the sale of the Registrable Securities by the holders thereof in accordance with
the intended method or methods of distribution thereof (including, without
limitation, a Partner Distribution), and use its reasonable best efforts to
cause such Registration Statement to become effective and to remain effective as
provided herein; provided, however, that before filing a Registration Statement
or Prospectus or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall furnish or otherwise make available to the holders of the
Registrable Securities covered by such Registration Statement, their counsel and
the managing underwriters, if any, copies of all such documents proposed to be
filed.  The Company shall not file any such Registration Statement or Prospectus
or any amendments or supplements thereto (including such documents that, upon
filing, would be incorporated or deemed to be incorporated by reference therein)
with respect to a Demand Registration to which the holders of a majority of the
Registrable Securities covered by such Registration Statement, their counsel, or
the managing underwriters, if any, shall reasonably object, in writing, on a
timely basis, unless, in the opinion of the Company, such filing is necessary to
comply with applicable law.

 

(b)                                 Prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement continuously effective during
the period provided herein with respect to the disposition of all securities
covered by such Registration Statement; and cause the related Prospectus to be
supplemented by any Prospectus supplement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of the
securities covered by such Registration Statement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act.

 

(c)                                  Notify each selling holder of Registrable
Securities, its counsel and the managing underwriters, if any, promptly, and (if
requested by any such Person) confirm such notice in writing, (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to a Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, and (v) of the happening of any
event that makes any statement made in such Registration Statement or related
Prospectus or any document incorporated or deemed to be

 

11

--------------------------------------------------------------------------------


 

incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(d)                                 Use its reasonable best efforts to obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction.

 

(e)                                  If requested by the managing underwriters,
if any, or the holders of a majority of Registrable Securities being sold in
connection with an underwritten offering, promptly include in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, and such holders may reasonably request in order to permit
the intended method of distribution of such securities and make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received such request; provided, however,
that the Company shall not be required to take any actions under this
Section 6(e) that are not, in the opinion of counsel for the Company, in
compliance with applicable law.

 

(f)                                   Furnish or make available to each selling
holder of Registrable Securities, its counsel and each managing underwriter, if
any, without charge, at least one (1) copy of the Registration Statement, the
Prospectus and Prospectus supplements, if applicable, and each post-effective
amendment thereto, including financial statements (but excluding schedules, all
documents incorporated or deemed to be incorporated therein by reference, and
all exhibits, unless requested in writing by such holder, counsel or
underwriter).

 

(g)                                  Deliver to each selling holder of
Registrable Securities, its counsel, and the underwriters, if any, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
Prospectus) and each amendment or supplement thereto as such Persons may
reasonably request in connection with the distribution of the Registrable
Securities; and the Company, subject to the last paragraph of this Section 6,
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling holders of Registrable Securities and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto.

 

(h)                                 Prior to any public offering of Registrable
Securities, use its reasonable best efforts to register or qualify or cooperate
with the selling holders of Registrable Securities, the underwriters, if any,
and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of such jurisdictions within the United States as any seller or underwriter
reasonably requests in writing and to keep each such registration or
qualification (or exemption therefrom) effective during the

 

12

--------------------------------------------------------------------------------


 

period such Registration Statement is required to be kept effective and to take
any other action that may be necessary or advisable to enable such holders of
Registrable Securities to consummate the disposition of such Registrable
Securities in such jurisdiction; provided, however, that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it is
not then so qualified or (ii) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject.

 

(i)                                     Cooperate with the selling holders of
Registrable Securities and the managing underwriters, if any, to facilitate the
timely preparation and delivery of certificates (not bearing any legends)
representing Registrable Securities to be sold after receiving written
representations from each holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
holder will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters, if any, or holders may request at least
two (2) business days prior to any sale of Registrable Securities in a firm
commitment public offering, but in any other such sale, within ten (10) business
days prior to having to issue the securities.

 

(j)                                    Upon the occurrence of any event
contemplated by Section 6(c)(v) above, prepare a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(k)                                 Prior to the effective date of the
Registration Statement relating to the Registrable Securities, provide a CUSIP
number for the Registrable Securities.

 

(l)                                     Provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by such
Registration Statement from and after a date not later than the effective date
of such Registration Statement.

 

(m)                             Use its reasonable best efforts to cause all
Registrable Securities covered by such Registration Statement to be authorized
to be quoted on the Nasdaq Stock Market or listed on a national securities
exchange if securities of the particular class of Registrable Securities are at
that time quoted on the Nasdaq Stock Market or listed on such exchange, as the
case may be.

 

(n)                                 Enter into such agreements (including an
underwriting agreement in form, scope and substance as is customary in
underwritten offerings) and take all such other actions reasonably requested by
the holders of a majority of the Registrable Securities being sold in connection
therewith (including those reasonably requested by the managing underwriters, if
any) to expedite or facilitate the disposition of such Registrable Securities,
and in such connection, whether or not an underwriting agreement is entered into
and whether or not the registration is an underwritten registration, (i) make
such representations and warranties to the

 

13

--------------------------------------------------------------------------------


 

holders of such Registrable Securities and the underwriters, if any, with
respect to the business of the Company and its subsidiaries, and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in form, substance and
scope as are customarily made by issuers to underwriters in underwritten
offerings, and, if true, confirm the same if and when requested, (ii) use its
reasonable best efforts to furnish to the selling holders of such Registrable
Securities opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the managing underwriters, if any, and counsels to the selling holders of the
Registrable Securities), addressed to each selling holder of Registrable
Securities and each of the underwriters, if any, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and underwriters,
(iii) use its reasonable best efforts to obtain “cold comfort” letters and
updates thereof from the independent certified public accountants of the Company
(and, if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) who have certified the financial statements included
in such Registration Statement, addressed to each selling holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) use its reasonable best efforts to obtain a report
of the independent petroleum engineers of the Company relating to the oil and
gas reserves of the Company included in such Registration Statement if the
Company has had its reserves prepared, audited or reviewed by an independent
petroleum engineer, such report to be in customary form and covering matters of
the type customarily covered in such reports, (v)if an underwriting agreement is
entered into, the same shall contain indemnification provisions and procedures
substantially to the effect set forth in Section 8 hereof with respect to all
parties to be indemnified pursuant to said Section and (vi) deliver such
documents and certificates as may be reasonably requested by the holders of a
majority of the Registrable Securities being sold, their counsel and the
managing underwriters, if any, to evidence the continued validity of the
representations and warranties made pursuant to Section 6(n)(i) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company.  The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder.

 

(o)                                 Make available for inspection by a
representative of the selling holders of Registrable Securities, any underwriter
participating in any such disposition of Registrable Securities, if any, and any
attorneys or accountants retained by such selling holders or underwriter, at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information in each case reasonably requested
by any such representative, underwriter, attorney or accountant in connection
with such Registration Statement; provided, however, that any information that
is not generally publicly available at the time of delivery of such information
shall be kept confidential by such Persons unless (i) disclosure of such
information is required by court or administrative order, (ii) disclosure of
such information, in the opinion of counsel to such Person, is required by law,
or (iii) such information becomes

 

14

--------------------------------------------------------------------------------


 

generally available to the public other than as a result of a disclosure or
failure to safeguard by such Person.  In the case of a proposed disclosure
pursuant to (i) or (ii) above, such Person shall be required to give the Company
written notice of the proposed disclosure prior to such disclosure and, if
requested by the Company, assist the Company in seeking to prevent or limit the
proposed disclosure.  Without limiting the foregoing, no such information shall
be used by such Person as the basis for any market transactions in securities of
the Company or its subsidiaries in violation of law.

 

(p)                                 Comply with all applicable rules and
regulations of the SEC and make available to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder, or any similar rule promulgated under the Securities Act,
no later than ninety (90) days after the end of any twelve (12) month period (or
such shorter period of time as may be required under the Securities Act)
(i) commencing at the end of any fiscal quarter in which Registrable Securities
are sold to underwriters in a firm commitment or best efforts underwritten
offering and (ii) if not sold to underwriters in such an offering, commencing on
the first day of the first fiscal quarter of the Company after the effective
date of a Registration Statement, which statements shall cover one of said
twelve (12) month periods.

 

(q)                                 Cause its officers to use their reasonable
best efforts to support the marketing of the Registrable Securities covered by
the Registration Statement (including, without limitation, participation in
“road shows”) taking into account the Company’s business needs.

 

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

 

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 6(c)(ii), 6(c)(iii), 6(c)(iv) or 6(c)(v) hereof, such holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(j) hereof,
or until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the Company shall extend
the time periods under Section 3 with respect to the length of time that the
effectiveness of a Registration Statement must be maintained by the amount of
time the holder is required to discontinue disposition of such securities.

 

Section 7.                                           Registration Expenses.  All
reasonable fees and expenses incident to the performance of or compliance with
this Agreement by the Company (including, without

 

15

--------------------------------------------------------------------------------


 

limitation, (a) all registration and filing fees (including, without limitation,
fees and expenses (i)with respect to filings required to be made with the
National Association of Securities Dealers, Inc. and (ii) of compliance with
securities or Blue Sky laws, including, without limitation, any fees and
disbursements of counsel for the underwriters in connection with Blue Sky
qualifications of the Registrable Securities pursuant to Section 6(h)),
(b) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriters, if any, or by the
holders of a majority of the Registrable Securities included in any Registration
Statement), (c) messenger, telephone and delivery expenses of the Company,
(d) fees and disbursements of counsel for the Company, (e) expenses of the
Company incurred in connection with any road show, (f) fees and disbursements of
all independent certified public accountants referred to in
Section 6(n)(iii) hereof (including, without limitation, the expenses of any
“cold comfort” letters or oil and gas reserve reports required by this
Agreement) and any other persons, including special experts retained by the
Company, and (g) fees and disbursements of one counsel for the holders of
Registrable Securities whose securities are included in a Registration
Statement, which counsel shall be selected by the holders of a majority of the
Registrable Securities included in such Registration Statement shall be borne by
the Company or any of its Subsidiaries whether or not any Registration Statement
is filed or becomes effective.  In addition, the Company or any of its
Subsidiaries shall pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the securities to be registered on
any securities exchange on which similar securities issued by the Company are
then listed and rating agency fees and the fees and expenses of any Person,
including special experts, retained by the Company.

 

The Company shall not be required to pay (a) fees and disbursements of any
counsel retained by any holder of Registrable Securities or by any underwriter
(except as set forth in Section 7(a)(ii) and Section 7(g)), (b) any
underwriter’s fees (including discounts, commissions or fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals)
relating to the distribution of the Registrable Securities other than with
respect to Registrable Securities, if any, sold by the Company, or (c) any other
expenses of the holders of Registrable Securities not specifically required to
be paid by the Company pursuant to the first paragraph of this Section 7.

 

Section 8.                                           Indemnification.

 

(a)                                 Indemnification by the Company.  The Company
shall, without limitation as to time, indemnify and hold harmless, to the
fullest extent permitted by law, each holder of Registrable Securities whose
Registrable Securities are covered by a Registration Statement or Prospectus,
the officers, directors, partners, members, managers, stockholders, accountants,
attorneys, agents and employees of each of them, each Person who controls each
such holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
managers, stockholders, accountants, attorneys, agents and employees of each
such controlling person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter, from and against any and all losses, claims,

 

16

--------------------------------------------------------------------------------


 

damages, liabilities, costs (including, without limitation, costs of preparation
and reasonable attorneys’ fees and any legal or other fees or expenses incurred
by such party in connection with any investigation or Proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in a
Registration Statement, any preliminary Prospectus or final Prospectus contained
therein or otherwise filed with the SEC, any amendment or supplement thereto,
any document incorporated by reference therein, any “issuer free writing
prospectus” (as defined in Rule 433 promulgated under the Securities Act) or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the Securities Act (in each case relating to the Registrable Securities) or any
other document incident to registration or qualification of such Registrable
Securities, (ii) any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (iii) any violation by the Company of the Securities Act or
any rule or regulation thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration, qualification, or compliance, and will reimburse each such holder,
each of its officers, directors, partners, members, managers, stockholders,
accountants, attorneys, agents and employees and each person controlling such
holder, each such underwriter, and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability, or action, provided, that the Company will not be liable in
any such case to the extent that any such claim, loss, damage, liability, or
expense arises out of or is based on any untrue statement or omission by such
holder or underwriter, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, preliminary Prospectus, final Prospectus, amendment,
supplement, issuer free writing prospectus or document incident to registration
or qualification of any Registrable Securities in reliance upon and in
conformity with written information furnished to the Company by such holder.  It
is agreed that the indemnity agreement contained in this Section 8(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld).

 

(b)                                 Indemnification by Holder of Registrable
Securities.  In connection with any Registration Statement in which a holder of
Registrable Securities is participating, such holder of Registrable Securities
shall furnish to the Company in writing such information as the Company
reasonably requests for use in connection with any Registration Statement,
preliminary Prospectus, final Prospectus, amendment, supplement, issuer free
writing prospectus or document incident to registration or qualification of any
Registrable Securities and agrees to indemnify, to the fullest extent permitted
by law, severally and not jointly, the Company, its directors, officers,
accountants, attorneys, agents and employees, each Person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, partners, members, managers,
stockholders, accountants, attorneys, agents or employees of such controlling
persons, and each underwriter, if any, and each person who controls such
underwriter (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), from and against all Losses arising out of or
based on any untrue statement of a material fact contained in any such
Registration Statement, preliminary Prospectus, final Prospectus, amendment,
supplement, issuer free writing prospectus

 

17

--------------------------------------------------------------------------------


 

or document incident to registration or qualification of any Registrable
Securities or any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and such directors, officers, partners, members,
managers, stockholders, accountants, attorneys, employees, agents, persons,
underwriters, or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability, or action, in each case to the extent, but only to the
extent, that such untrue statement or omission is made in such Registration
Statement, preliminary Prospectus, final Prospectus, amendment, supplement,
issuer free writing prospectus or document incident to registration or
qualification of any Registrable Securities in reliance upon and in conformity
with written information furnished to the Company by such holder specifically
for use in connection with the preparation of such Registration Statement,
preliminary Prospectus, final Prospectus, amendment, supplement, issuer free
writing prospectus or document incident to registration or qualification of any
Registrable Securities; provided, however, that the obligations of such holder
hereunder shall not apply to amounts paid in settlement of any such claims,
losses, damages, or liabilities (or actions in respect thereof) if such
settlement is effected without the consent of such holder (which consent shall
not be unreasonably withheld); and provided, further, that the liability of each
selling holder of Registrable Securities hereunder shall be limited to the net
proceeds received by such selling holder from the sale of Registrable Securities
covered by such Registration Statement.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any Person shall be entitled to indemnity hereunder (an “indemnified party”),
such indemnified party shall give prompt notice to the party from which such
indemnity is sought (the “indemnifying party”) of any claim or of the
commencement of any Proceeding with respect to which such indemnified party
seeks indemnification or contribution pursuant hereto; provided, however, that
the delay or failure to so notify the indemnifying party shall not relieve the
indemnifying party from any obligation or liability except to the extent that
the indemnifying party has been prejudiced by such delay or failure.  The
indemnifying party shall have the right, exercisable by giving written notice to
an indemnified party promptly after the receipt of written notice from such
indemnified party of such claim or Proceeding, to, unless in the indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, assume, at the
indemnifying party’s expense, the defense of any such claim or Proceeding, with
counsel reasonably satisfactory to such indemnified party; provided, however,
that an indemnified party shall have the right to employ separate counsel in any
such claim or Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
unless:  (i) the indemnifying party agrees to pay such fees and expenses; or
(ii) the indemnifying party fails promptly to assume or in the event of a
conflict of interest cannot assume the defense of such claim or Proceeding or
fails to employ counsel reasonably satisfactory to such indemnified party; in
which case the indemnified party shall have the right to employ counsel and to
assume the defense of such claim or proceeding; provided, however, that the
indemnifying party shall not, in connection with any one such claim or
Proceeding or separate but substantially similar or related claims or
Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable.  Whether or not such defense is assumed by the indemnifying party,
such indemnified party will not be subject to any liability for any settlement
made without its consent (but such consent will not be

 

18

--------------------------------------------------------------------------------


 

unreasonably withheld).  The indemnifying party shall not consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or litigation
for which such indemnified party would be entitled to indemnification hereunder.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 8 is unavailable to an indemnified party in respect
of any Losses (other than in accordance with its terms), then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and such indemnified party, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such indemnifying party, on the one hand, and indemnified
party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been taken by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 8(d), an indemnifying party that
is a selling holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount by which the net proceeds from the
sale of the Registrable Securities sold by such indemnifying party exceeds the
amount of any damages that such indemnifying party has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(e)                                  Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

Section 9.                                           Rule 144.  After the
Initial Public Offering, the Company shall file the reports required to be filed
by it under the Securities Act and the Exchange Act, and will take such further
action as any holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144.  Upon the request of any holder of
Registrable Securities, the Company shall deliver to such holder a written
statement as to whether it has complied with such requirements.

 

19

--------------------------------------------------------------------------------


 

Section 10.                                    Underwritten Registrations. 
Following the Initial Public Offering, if a Demand Registration is an
underwritten offering, the Initiating Holders shall have the right to select the
investment banker or investment bankers and managers to administer the offering,
subject to approval by the Company, not to be unreasonably withheld.  The
Company shall have the right to select the investment banker or investment
bankers and managers to administer any Piggyback Registration.

 

No Person may participate in any underwritten registration hereunder unless such
Person (a) agrees to sell the Registrable Securities it desires to have covered
by the Demand Registration on the basis provided in any underwriting
arrangements in customary form and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements,
provided, that such Person shall not be required to make any representations or
warranties other than those related to title and ownership of Units (or Antero
Resources Common Stock, as the case may be) and as to the accuracy and
completeness of statements made in a Registration Statement, Prospectus,
offering circular, or other document in reliance upon and in conformity with
written information furnished to the Company or the managing underwriter by such
Person.

 

Section 11.                                    Limitation on Subsequent
Registration Rights.  From and after the date of this Agreement, the Company
shall not, without Required Member Approval, enter into any agreement with any
holder or prospective holder of any securities of the Company giving such holder
or prospective holder any registration rights the terms of which are equivalent
to or more favorable than the registration rights granted to holders of
Registrable Securities hereunder, or which would reduce the amount of
Registrable Securities the holders can include in any registration filed
pursuant to Section 3 hereof, unless such rights are subordinate to those of the
holders of Registrable Securities.

 

Section 12.                                    Miscellaneous.

 

(a)                                 Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained Required
Member Approval; provided, however, that in no event shall the obligations of
any holder of Registrable Securities be materially increased or the rights of
any Member be adversely affected (without similarly adversely affecting the
rights of all Members), except upon the written consent of such holder. 
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
holders of Registrable Securities whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other holders of Registrable Securities may be given by holders of at
least sixty-seven percent (67%) of the Registrable Securities being sold by such
holders pursuant to such Registration Statement.

 

(b)                                 Notices.  All notices required to be given
hereunder shall be in writing and shall be deemed to be duly given if personally
delivered, telecopied and confirmed, or mailed by certified mail, return receipt
requested, or overnight delivery service with proof of receipt maintained, at
the following address (or any other address that any such party may designate by
written notice to the other parties):

 

20

--------------------------------------------------------------------------------


 

If to the Company:

 

Antero Resources Corporation

1625 17th Street, Suite 300

Denver, Colorado  80202

Fax:  (303) 357-7315

 

If to any Member, at such Member’s address as set forth on the records of the
Company.  Any such notice shall, if delivered personally, be deemed received
upon delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by overnight delivery
service, be deemed received the first business day after being sent; and shall,
if delivered by mail, be deemed received upon the earlier of actual receipt
thereof or five (5) business days after the date of deposit in the United States
mail.

 

(c)           Successors and Assigns; Member Status.  This Agreement shall inure
to the benefit of the limited partners of a Member who have received Registrable
Securities from a Member pursuant to a Partner Distribution and shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent holders of Registrable Securities acquired,
directly or indirectly, from the Member; provided, however, that such successor
or assign shall not be entitled to such rights unless the successor or assign
shall have executed and delivered to the Company an Addendum Agreement
substantially in the form of Exhibit A hereto promptly following the acquisition
of such Registrable Securities, in which event such successor or assign shall be
deemed a Member for purposes of this Agreement and Annex A shall be updated by
the Company accordingly.  Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any Person other than the parties hereto
and their respective successors and permitted assigns any legal or equitable
right, remedy or claim under, in or in respect of this Agreement or any
provision herein contained.

 

(d)           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(e)           Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(f)            Governing Law.  This agreement shall be governed by and construed
in accordance with the laws of the State of New York (without giving effect to
the choice of law principles thereof).

 

(g)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant

 

21

--------------------------------------------------------------------------------


 

or restriction.  It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

 

(h)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Company with
respect to Registrable Securities.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(i)            Securities Held by the Company or its Subsidiaries.  Whenever the
consent or approval of holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

 

(j)            Termination.  This Agreement shall terminate on the earlier of
(i) ten (10) years following the consummation of the Initial Public Offering and
(ii) when no Registrable Securities remain outstanding; provided, that Section 7
and Section 8 shall survive any termination hereof.

 

(k)           Specific Performance.  The parties hereto recognize and agree that
money damages may be insufficient to compensate the holders of any Registrable
Securities for breaches by the Company of the terms hereof and, consequently,
that the equitable remedy of specific performance of the terms hereof will be
available in the event of any such breach.

 

(l)            Consent to Jurisdiction.  The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of the courts of the State of New York and
the federal courts of the United States of America located in New York, and
appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each party hereby irrevocably agrees that all claims in respect of such dispute
or proceeding may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute.  Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.  This consent to
jurisdiction is being given solely for purposes of this Agreement and is not
intended to, and shall not, confer consent to jurisdiction with respect to any
other dispute in which a party to this Agreement may become involved.

 

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of subsection (b) of this Section 12.

 

22

--------------------------------------------------------------------------------


 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

[Signature Pages Follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

 

COMPANY:

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional Vice President

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS:

 

 

 

 

WP ANTERO LLC

 

 

 

 

By:

WP Antero Holdco, LLC, its managing member

 

 

 

 

By:

WP Antero Topco, Inc., its managing member

 

 

 

 

By:

/s/ Steven Glenn

 

Name:

Steven Glenn

 

Title:

Vice President and Assistant Treasurer

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

 

 

YORKTOWN ENERGY PARTNERS V, L.P.

 

 

 

 

By:

Yorktown V Company LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

 

 

 

Name:

W. Howard Keenan, Jr.

 

Title:

Manager

 

 

 

 

 

 

 

YORKTOWN ENERGY PARTNERS VI, L.P.

 

 

 

 

By:

Yorktown VI Company LP, its General Partner

 

 

 

 

By:

Yorktown VI Associates LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

 

 

 

Name:

W. Howard Keenan, Jr.

 

Title:

Manager

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

 

 

YORKTOWN ENERGY PARTNERS VII, L.P.

 

 

 

 

By:

Yorktown VII Company LP, its General Partner

 

 

 

 

By:

Yorktown VII Associates LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

 

 

 

Name:

W. Howard Keenan, Jr.

 

Title:

Manager

 

 

 

 

 

 

 

YORKTOWN ENERGY PARTNERS VIII, L.P.

 

 

 

 

By:

Yorktown VIII Company LP, its General Partner

 

 

 

 

By:

Yorktown VIII Associates LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

Name:

W. Howard Keenan, Jr.

 

Title:

Manager

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

TCP ANTERO I-1 HOLDCO, LLC

 

 

 

 

 

 

 

By:

/s/ Glenn Jacobson

 

Name:

Glenn Jacobson

 

Title:

Vice President

 

 

 

 

 

 

 

TCP ANTERO I-2 HOLDCO, LLC

 

 

 

 

 

 

 

By:

/s/ Glenn Jacobson

 

Name:

Glenn Jacobson

 

Title:

Vice President

 

 

 

 

 

 

 

TCP ANTERO I-4 HOLDCO, LLC

 

 

 

 

 

 

 

By:

/s/ Glenn Jacobson

 

Name:

Glenn Jacobson

 

Title:

Vice President

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

 

 

LB I GROUP INC.

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

SPINDRIFT PARTNERS, L.P.

 

 

 

 

By:

Wellington Management Company, LLP, as Investment Adviser

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

SPINDRIFT INVESTORS (BERMUDA) L.P.

 

 

 

 

By:

Wellington Management Company, LLP, as Investment Adviser

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

GENERAL MILLS GROUP TRUST

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

GENERAL MILLS BAKERY, CONFECTIONARY, TOBACCO AND GRAIN MILLERS (AFL-CIO) HEALTH
AND WELFARE PLAN

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY

 

 

 

By:

The Stanford Management Company

 

 

 

 

 

 

 

By:

/s/ Thomas Lurquin

 

Name:

Thomas Lurquin

 

Title:

Director of Natural Resource Investments

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

YALE UNIVERSITY

 

 

 

 

 

By:

/s/ David F. Swensen

 

Name:

David F. Swensen

 

Title:

Chief Investment Officer

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

IGASUS, LLC

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

Hall Drilling, LLC

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Hall & Ross Energy Partners

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

Samuel B. Ross, II

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Spencer B. Ross

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Samuel B. Ross, III

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

The Samuel B. Ross, III Legacy Trust

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

The Hall Family Legacy Trust

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Michael T. Hall

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Gregory R. Barton

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Charlene W. Crooks

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

The William E. Hamb 2007 Revocable Trust

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

Terry A. Hall

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

John A. Brunett

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Glen Arden Associates

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Crystal Roberts, L.L.C.

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Charles E. Roberts

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

John Kevin Ellis

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

SALISBURY INVESTMENT HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

MOCKINGBIRD INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Paul M. Rady

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

CANTON INVESTMENT HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Glen C. Warren, Jr.

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

Steven M. Woodward

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Brian A. Kuhn

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Robert E. Mueller

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Alvyn A. Schopp

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

 

 

 

 

 

 

Mark D. Mauz

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Kevin J. Kilstrom

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEMBERS (cont.):

 

 

 

 

 

Jonathan L. Grannis

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Robert S. Tucker

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Timothy D. Clawson

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

 

 

 

 

 

 

Ivan Kawcak

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

OTHER MEMBER:

 

 

 

ANTERO RESOURCES EMPLOYEE HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-fact

 

SIGNATURE PAGE TO
ANTERO RESOURCES CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX A

 

MEMBERS

 

Investor Members

 

·                                          WP Antero, LLC

 

·                                          Yorktown Energy Partners V, L.P.

 

·                                          Yorktown Energy Partners VI, L.P.

 

·                                          Yorktown Energy Partners VII, L.P.

 

·                                          Yorktown Energy Partners VIII, L.P.

 

·                                          TCP Antero I-1 Holdco, LLC

 

·                                          TCP Antero I-2 Holdco, LLC

 

·                                          TCP Antero I-4 Holdco, LLC

 

·                                          LB I Group Inc.

 

·                                          Spindrift Partners, L.P.

 

·                                          Spindrift Investors (Bermuda) L.P.

 

·                                          General Mills Group Trust

 

·                                          General Mills Bakery, Confectionary,
Tobacco and Grain Millers (AFL-CIO) Health and Welfare Plan

 

·                                          The Board of Trustees of the Leland
Stanford Junior University

 

·                                          Yale University

 

·                                          Igasus, LLC

 

·                                          Hall Drilling, LLC

 

·                                          Hall & Ross Energy Partners

 

·                                          Samuel B. Ross, II

 

·                                          Spencer B. Ross

 

·                                          Samuel B. Ross, III

 

Annex A-1

--------------------------------------------------------------------------------


 

·                                          The Samuel B. Ross, III Legacy Trust

 

·                                          The Hall Family Legacy Trust

 

·                                          Michael T. Hall

 

·                                          Gregory R. Barton

 

·                                          Charlene W. Crooks

 

·                                          The William E. Hamb 2007 Revocable
Trust

 

·                                          Terry A. Hall

 

·                                          John A. Brunett

 

·                                          Glen Arden Associates

 

·                                          John A. Staley IV

 

·                                          Crystal Roberts, L.L.C.

 

·                                          Charles E. Roberts

 

·                                          John Kevin Ellis

 

Management Members

 

·                                          Salisbury Investment Holdings, LLC

 

·                                          Mockingbird Investments, LLC

 

·                                          Paul M. Rady

 

·                                          Canton Investment Holdings, LLC

 

·                                          Glen C. Warren

 

·                                          Steven M. Woodward

 

·                                          Brian A. Kuhn

 

·                                          Robert E. Mueller

 

·                                         Alvyn A. Schopp

 

·                                          Mark D. Mauz

 

Annex A-2

--------------------------------------------------------------------------------


 

·                                          Kevin J. Kilstrom

 

·                                          Jonathan L. Grannis

 

·                                          Robert S. Tucker

 

·                                          Timothy D. Clawson

 

·                                          Ivan Kawcak

 

Other Member

 

·                                          Antero Resources Employee Holdings,
LLC

 

Annex A-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDENDUM AGREEMENT

 

This Addendum Agreement is made this        day of                             ,
20      , by and between
                                                                 (the “New
Unitholder”) and Antero Resources Corporation, a Delaware corporation (the
“Company”), pursuant to a Registration Rights Agreement dated as of October 16,
2013 (the “Agreement”), between and among the Company and certain unitholders of
Antero Resources Investment LLC, a Delaware limited liability company (such
unitholders, whether in their capacity as unitholders and indirect holders of
Registrable Securities or in their capacity as holders directly of Registrable
Securities, the “Unitholders”).

 

WITNESSETH:

 

WHEREAS, the Company and the Unitholders entered into the Agreement to impose
certain restrictions and obligations upon themselves, and to provide certain
registration rights, with respect to the units of the Company’s Registrable
Securities (as defined in the Agreement); and

 

WHEREAS, the New Unitholder has acquired Registrable Securities (directly or
indirectly from a Unitholder; and

 

WHEREAS, the Company and the Unitholders have required in the Agreement that all
persons desiring registration rights must enter into an Addendum Agreement
binding the New Unitholder to the Agreement to the same extent as if it were an
original party thereto;

 

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Unitholder acknowledges that it has received and read the Agreement and that the
New Unitholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a Unitholder
thereunder.

 

[Amend Annex A of Agreement if necessary to reflect appropriate schedule for new
Unitholder.]

 

 

 

 

 

New Unitholder

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

--------------------------------------------------------------------------------


 

AGREED TO on behalf of the Company pursuant to Section 12(c) of the Agreement.

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-2

--------------------------------------------------------------------------------